Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 05/10/2022. Claims 1, 4-10, and 12-14 are allowed. The Examiner acknowledges the amendments of claims 1, 4, and 8. Claims 2-3 and 11 are cancelled by applicant. The previous 103 rejection has been withdrawn due to applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Orin Del Vecchio on 05/19/2022.

The application has been amended as follows: 

(Abstract): (Currently Amended) A light installation tool configured to provide installation of clearance lights and brake lights on a trailer. The light installation tool of the present invention includes a body having a handle and a lever. The lever is pivotally movable with respect to the handle and is operably coupled with a drive mechanism. The drive mechanism is operably coupled with a plunger rod wherein the drive mechanism is operable to provide discrete movements of the plunger rod. A base plate is formed on the body and the base plate includes a light insertion member mounted thereto. The light insertion member has a bottom and a wall contiguously formed to define an interior volume wherein an opening is present distal to [[said]] the bottom. The wall of the light insertion member is comprised of a plurality of segments wherein the segments are arranged in a longitudinal manner between the opening and the bottom.

Reasons for Allowance
Claims 1, 4-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amended “Abstract” overcomes the specification objection 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not disclosed nor taught having the allowable subject matter that was placed into the claims detailing the light installation tool specifically a light insertion member, said light insertion member having a bottom and a wall contiguously formed to define an inner cavity, said light insertion member having an interior volume and an opening distal to said bottom; said light insertion member further comprising a plurality of segments extending from said wall defining said inner cavity and in combination with additional structure of the tool.
The closest prior art of  Marinescu (US Patent No. 5,317,939) teaches a light installation tool (Figures 1-9 element 10) configured to provide installation of a light (element 26, see also col. 1, ll. 24-27, and col. 3, ll. 1-12) comprising a body (element 12), handle (element 20), and a light insertion member (element 18) having a plurality of individual sperate segments (element 34/38) that are coupled to a collar (element 32). However, the above refence does not disclose the structure of the light insertion member having a bottom and a wall contiguously formed to define an inner cavity, said light insertion member having an interior volume and an opening distal to said bottom; said light insertion member further comprising a plurality of segments extending from said wall defining said inner cavity in combination with additional structure of the tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/19/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 20, 2022